        Case 7:19-cv-00254 Document 1 Filed on 07/24/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-254
                                       §
 30.00 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; AND VELMA E.          §
 FLORES aka VELMA E. GOMEZ,            §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
                                          ROE Complaint
      Case 7:19-cv-00254 Document 1 Filed on 07/24/19 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Hilda M. Garcia Concepcion________
                                                      HILDA M. GARCIA CONCEPCION
                                                      Assistant United States Attorney
                                                      Southern District of Texas No.3399716
                                                      Puerto Rico Bar No. 15494
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8004
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Hilda.Garcia.Concepcion@usdoj.gov


                                             Page 2 of 2
                                         ROE Complaint
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 1 of 14




  SCHEDULE
     A
 Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 2 of 14



                                            SCHEDULE A

                                  AUTHORITY FOR THE TAKING

          The property is taken under and in accordance with 40 U.S.C. $$ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division                  C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C.              g


1103(b)    & note; and the Act of Congress approved March 23, 2018, as Public Law           115-

l4l,   div. F, tit.   [,   132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 3 of 14




  SCHEDULE
      B
 Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 4 of 14




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States,Mexico border    within the State of Texas.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 5 of 14




  SCHEDULE
     C
 Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 6 of 14



                                    SCHEDULE C

                                LEGAL DESCRIPTION

                                 Hidalgo County, Texas

Tract: RGV-MCS-Il1l
Owner: Velma E. Flores aka Velma E. Gomez
Acres:30.00

That 30 acre tract out of Share Two (2) together with accretion of that Partition
map recorded in Volume 1184 Page 906 ofthe Deed Records of Hidalgo County,
Texas; said partition was the division of Share 14 of Porcion 41 in said County;
said Tract Three (3) being more particularly described by metes and bounds as
follows:

Commencing at the Northwest comer of Share 14, the Northwest comer of
Share One (l) of said Partition, thence with the West line of Share 14 South
9'33'30' West, at 1635.00 feet pass the Northwest corner of Share Two (2), at
2024.34 feet in all to a one-half(l/2) inch diameter iron rod set at the
Southwest comer of Tract Two (2) of this Partition, for the Northwest comer
of this Tract Three (3) and PLACE OF BEGINNING;
Thence South 7 4"47'26" East 1040.45 feet to a one-half(1/2) inch diameter
iron rod set for an inside corner hereof;

Thence North 87"01'46" East 3393.44 feet to a one-half ( l/2) inch diameter
iron rod set at the Southeast corner ofTract Two (2), at the high bank ofthe
fuo Grande fuver, for the Northeast comer hereof;

Thence with said high bank South 7"27'55" East 511.28 feet to a one-half(V2)
inch diameter iron rod set for a comer hereof;

Thence with said high bank, South 12'21'25"' West 8.81 feet to a one-half ( 1/2)
inch diameter iron rod set for the Southeast corner hereof'

Thence leaving the high bank, North 86"48'26" West 3439.64 feet to a one-half
(l/2) inch diameter iron rod set for a corner hereof;

Thence North 77"45'03" West 1080.03 feet to a one-half (1/2) inch diameter
iron rod set for the Southwest comer hereof;
Thence with the West line of Share 14, North   9'33'30' East 194.66 feet to the
PLACE OF BEGINNING, containing Thirty (30) acres, more or less.
Note: The West fifty (50.0) feet are reserved for Road Easement.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 7 of 14




  SCHEDULE
      D
                         Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 8 of 14




                                                                                           Tract: RGV-MCS-Illl
                                                            SCHEDULE D

                                                             MAP or PLAT

Bord.r lntrlttructur. Prol.ct. ROV. MCS .   ll00t                                                               RGV   lbctor    / Hld.lgo County


                                                                                                           -l

                t:                                             r\8                                                    -rt
                                                    a'a         r                                                      6!4450




            I




li
!fi
                                                                                                                                +
                                I                                                                      /
                                                                        i
                                                                                                                      D€**EI

                                                     LAND TO BE CONDEMNED


                     Tract: RGV-MCS-I111
                     Owner: Velma E. Flores aka Velma E. Gomez
                     Acres: 30.00
                     t  The case caption identifies acreage for the entire pzuent tract; access to the entire parent
                     tract may be necessary to complete a survey ofthe proposed tract outlined in red on the
                     map above.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 9 of 14




   SCHEDULE
       E
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 10 of 14



                                       SCHEDULE E

                                      ESTATE TAKEN

                                   Hidalgo County, Texas

Tracr: RGV-MCS-I111
Owner: Velma E. Flores aka Velma E. Gomez
Acres:30.00

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the

right ofthe United States, its agents, contractors, and assigns to enter in, on, over and across

the land described in Schedule C to survey, make borings, and conduct other investigatory

work for the purposes described in Schedule B and to access adjacent lands; including the

right to trim or remove any vegetative or structural obstacles that interfere with said work;

reserving to the landowners, their successors and assigns all right, title, and privileges as

may be used and enjoyed without interfering with or abridging the rights hereby acquired;

subject to minerals and rights appurtenant thereto, and to existing easements for public

roads and highways, public utilities, railroads and pipelines.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 11 of 14




    SCHEDULE
        F
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 12 of 14




                                    SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HLINDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit ofthe persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages,   if   any.
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 13 of 14




     SCHEDULE
        G
Case 7:19-cv-00254 Document 1-1 Filed on 07/24/19 in TXSD Page 14 of 14




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature ofeach person's
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Velma E. Flores aka Velma E. Gomez            RGV-MCS-I1I1
                                               Deed Without Wananty, Document
 Mission, TX 78572                             #2010-2150525, Recorded October 29,
                                               2010, Deed Records of Hidalgo County
Case 7:19-cv-00254 Document 1-2 Filed on 07/24/19 in TXSD Page 1 of 1
